DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 23 August 2019. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the surface area extension recited in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  (The surface area extension is only mentioned at corresponding structure has been indicated in the drawings.)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	For the record:
the limitation “air-guiding structure” recited in claim 1 has not been interpreted under 35 U.S.C. 112(f) since sufficient corresponding structure to perform the air guiding function is recited within the body of the claim;
the limitation “spacer material part” recited throughout the claims has also not been interpreted under 35 U.S.C. 112(f) since “space material” constitutes structure, and is not a functional limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the open areas" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites the limitation "net-like" in line 7 of the claim.  The metes and bounds of what constitutes “net-like” are unclear.
Claim 1 recites the limitation "the region of connection" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-19 are also rejected since they depend from claim 1.
Claim 3 recites the limitation "the junction" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the junction" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 18 recites the limitation “and/or” in line 2 of the claim.  This limitation renders the claim indefinite since it is unclear whether it is meant to connote “and” or “or.””  The Examiner suggests changing this to simply read “or” since it is well established in case law that “or” refers to one, the other, or both of a set of alternatives.
	Claim 19 recites “a plurality of spacer material parts” in line 1 of the claim.  However, claim 1 already recites a spacer material part.  It is unclear whether the “plurality of spacer material parts” includes the original spacer material part, or is in addition to the original spacer material part, rendering the metes and bounds of the claim unclear.
Claim 19 recites the limitation "the insert" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 19 recites the limitation "duct-like" in line 7 of the claim.  The metes and bounds of what constitutes “duct-like” are unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 10774914 B2).
As per claim 1, Baek et al. disclose an insert for the air-conditioning of a vehicle, comprising: at least one spacer material part 60, the at least one spacer material part comprising an open region extending from a top side 80 to an opposite underside 82, the open region forming an air-guiding structure (open air flow areas shown in Fig. 5, etc.), the at least one spacer material part being covered by at least one cover layer 62 on at least one of the top side and the underside (Fig. 3, etc.), wherein the open areas of the air-guiding structure comprise a plurality of ducts (air passages of Fig. 5 functions as ducts among the branches 90), the ducts being connected to one another at least in partial areas of the at least one spacer material part (branches 90) to form a net-like duct structure (Figs. 5, 6A-6F), the duct structure forming flow regions (Figs. 5, 6A-6F), and wherein the at least one cover layer 62 has at least one perforation (co. 2, lines 64-65 disclose the cover comprising perforated leather).  Baek further disclose apertures 84 which function as intersection points of the various flow regions whereby the air passes out of the ductwork to the cover layer.  Baek et al. do not explicitly teach the perforations of the cover layer being in the region of connection or intersection points of the ducts.  However, Baek et al. do teach the purpose of the perforations is so that the cover material is breathable (col. 2, lines 63-66).  Since the purpose of the cushion structure is to provide ventilation, and further since Baek et al. disclose the cover to be made of a generally perforated material, it would have been an obvious matter to one of ordinary skill in the art at the effective filing date of the application that at least some of the perforations of the cover material would be located over the airflow intersection points 84 for the purpose of allowing the perforations to perform their intended purpose of breathability and allowing the airflow of the internal structure to pass through the cover material.
	As per claim 2, Baek et al. disclose wherein the ducts are open from a top to a bottom of the at least one spacer material part (air passages in Fig. 5 pass all the way from top to bottom of spacer material part 60).  
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 10774914 B2) in view of Whitens et al. (2020/0247342 A1).
	As per claims 12 and 13, Baek et al. disclose wherein the at least one spacer material part is formed via 3D printing, but fails to specifically teach the 3D printing material being a foam material.  Whitens et al. disclose a 3D-printed vehicle arm rest 30, wherein the 3D printing material is foam (para. 0060).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly use foam as the 3D printed material of Baek et al. for purpose of taking advantage of the generally well-known 3D printability and structural capabilities that foam provides.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 10774914 B2) in view of Whitens et al. (2020/0247342 A1), and further in view of Marques et al. (US 2013/0187432 A1).
	As per claims 14-15, Baek et al. disclose wherein the at least one cover layer is formed from a breathable fabric (col. 2, line 66), but does not explicitly teach that fabric being tulle material.  Marques et al. teach the use of Tulle as part of a vehicle seat cover material (claim 17 of the reference).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly use tulle as at least part of a cover material of Baek et al. for the purpose of providing a flexible, breathable material as already described Baek et al. at col. 2, lines 63-66; etc.).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 10774914 B2) in view of Marques et al. (US 2013/0187432 A1).
As per claim 16, Again Baek et al. disclose wherein the at least one cover layer is formed from a breathable fabric (col. 2, line 66), but does not explicitly teach that fabric being tulle material.  Marques et al. teach the use of Tulle as part of a vehicle seat cover material (claim 17 of the reference).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly use tulle as at least part of a cover material of Baek et al. for the purpose of providing a flexible, breathable material as already described Baek et al. at col. 2, lines 63-66; etc.).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 10774914 B2) in view of Amirault et al. (US 20214/0252825 A1).
	As per claim 17, wherein the at least one cover layer is formed from a foam material. However, as taught by Amirault et al., the use of foam as a vehicle seat cover layer is generally known in the art (para. 0006, line 5).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly use foam as the cover material of Baek et al. for the purpose of providing user comfort based on the generally understood malleability of foam.	
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 10774914 B2) in view of Tuskes (US 2018/0257524 A1).
	As per claim 18, Baek et al. does not teach wherein at least one heating conductor is arranged under, in and/or on the at least one cover layer. Tuskes teaches a vehicle seat arrangement wherein at least one heating conductor 20 is arranged under, in and/or on the at least one cover layer 4 of seat cover 8 (Abstract; paras.0002-0008, 0023, 0027; Fig. 3A; etc.). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a heating conductor at the cover of Baek et al. for the same reason of being able to provide user comfort by heating the seats, since such heating provides benefits regardless of the internal structure of the seat cushion.

Allowable Subject Matter
Claims 3-11 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As per claims 3-11, Baek et al. fails to teach or suggest the limitations of claims 3 and 4.
Baek et al. do not teach the further limitations recited in claim 19, and in particular wherein the plurality of spacer material parts subdivide the insert with respect to a surface area extension, adjacent spacer material parts being arranged at a distance from one another to form a duct-like gap, and wherein at least one cover layer of the adjacent spacer material parts are at least partially connected to one another along the duct-like gap.  However, note that for this claim to be allowable all of the pertinent rejections under 35 U.S.C. 112(b) as well as the drawing objections set forth above must be fully overcome.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Zimmann et al. (US 2015/0314716 A1), Iqbal et al. (US 2005/0067862 A1), and Feber (US 5002336) teach alternative ventilated seat structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763